DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tuominen et al (US 2004/0266367) in view of Hilario et al. (US 2015/0270900)

Re Claim 1; Tuominen discloses a system for transmission of power from at least one transmitter (100) to at least one receiver (120), said system comprising: 
a beam emitter (104) configured to emit a beam providing either a first minimal energy allotment, (par. 0018 a second light source 104 of substantially lower intensity. The second light source 104 preferably comprises a plural number of separate low power light sources arranged circularly around the first light source 102 ) or said first minimal energy allotment followed by a second amount of energy greater than said first minimal energy allotment, (par. 0021 When the virtual insulator has been focused on the second photo-detector of the receiver, the first light source 102 can be switched on in the transmitter, the light emitted by the first light source being 
said beam emitter located in said transmitter and said beam directable by a scanner towards said at least one receiver, (Fig. 1)
said at least one transmitter (100) configured to receive data transmitted from said at least one receiver(120), said data comprising at least one of (i) a unique ID and (ii) power requirements of said receiver; (par. 0018  and 0035 The receiver further comprises a transmitter 128 for transmitting a control signal [security link] to the transmitter 100.)
wherein said at least one transmitter is configured to perform one of (a) deny power transmission to said receiver and (b) to cause said beam emitter to direct said beam conveying said second amount of energy towards said receiver, based on said at least one of (i) a unique ID and (ii) power requirements received by said at least one transmitter from said at least one receiver. (Par. 0027 If the reception of the control signal at the transmitter stops, the power supply of the first light source is also switched off immediately).
Tuominen does not necessarily disclose wherein, when any of said receivers are in a sleeping mode, said first minimal energy allotment emitted by said beam emitter is configured to wake up said at least one receiver, causing said at least one receiver to respond with said data transmission to said at least one transmitter.
However Hilario discloses an analogous art where a first electronic device optically communicates with a second electronic device. Each of the devices includes one or more optical transmitters, one or more optical receivers, and one or more lenses where each of the lenses includes at least a first and a second optical path that are optically isolated from each other. One or more optical transmitters of such a first or electronic device may periodically, continually, or 
Upon receipt of such a transmission, the device including the receiver may wake up and/or otherwise alter the power state of a power transmission and/or charging system component of the first and/or second electronic device in order for power transmission and/or charging to be performed between the first and second electronic devices. (Par. 0031).
Therefore it would have been obvious to one of the ordinary skill in the art at the filing of the invention to wake the load up with a control motivated by the desire to efficiently transmit power to the load so that power the appropriate amount of power is transmitted to the load to avoid damages to it. 

Re Claim 2; Tuominen discloses wherein at least one receiver has an identifying pattern which can be detected by said transmitter in order to qualify the receiver as a potentially legitimate receiver. (Par. 0027, 0035)

Re Claim 3; Tuominen discloses wherein said identifying pattern is optical. (Par 0035)

Re Claim 6; Tuominen discloses wherein said at least one transmitter is adapted to transmit power to at least one of said receivers, said power being at a level which is less than the power reception capabilities of said receiver, and less than the power reception capabilities of said receiver's power client(s) and less than the maximal safe power transmission limit of said 

Re Claims 7 and 8; Tuominen discloses wherein said transmitter is adapted to determine a transmission profile of power to be transmitted, based on data received (activates the security link) from at least one of said receivers and wherein said transmission profile is generated from an algorithm processed in said at least one transmitter, or in a device in communication therewith. (Par.0037)

Re Claim 10; Tuominen discloses wherein said beam is a laser beam. (par. 0023).

Claims 4 and 5 are  rejected under 35 U.S.C. 103 as being unpatentable over Tuominen et al (US 2004/0266367) in view of Hilario et al. (US 2015/0270900) and further  in view of Chan et al. (US 2015/0141086)

Re Claims 4 and 5 Tuominen discloses identification as discussed above. 
Kwon does not disclose wherein said identifying pattern results from a retroreflection from at least one receiver and wherein at least one of said receivers comprises at least one filter that may transmit or block certain wavelengths that may provide identification data enabling the receiver to be capable of receiving power from transmitters matching a characteristic of said at least one filter.

Therefore it would have been obvious to one of the ordinary skill to have included a retroreflection to the receiver in order to efficiently identify the transmitter based on reflection which reflects the maximum light back to its source minimizes the scattering of light.


Claims 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tuominen et al (US 2004/0266367) in view of Hilario et al. (US 2015/0270900) and further  in view of Takeuchi. (US 2013/0328417)

Re Claim 9; Tuominen disclosure has been discussed above
Tuominen does not disclose wherein said at least one transmitter is at least two transmitters, and at least one of said receivers is adapted to report its power needs to all of said at least two transmitters, so that the sum of all power needs requested by that at least one receiver does not exceed the maximal power handling capabilities of said receiver.  
Takeuchi discloses wherein said at least one transmitter is at least two transmitters, and at least one of said receivers is adapted to report its power needs to all of said at least two transmitters, so that the sum of all power needs requested by that at least one receiver does not exceed the maximal power handling capabilities of said receiver. (Par. 0102)
. 
Response to Arguments
Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lu (US 2012/0326660). A system for wireless power transmission may include one or more charging panels and one or more powered devices. The charging panel may include a pilot analysis circuitry, processor and power transmitter. The pilot analysis circuitry may be configured to analyze the magnitude and phase of a pilot signal from the powered device, based on which the processor may be configured to determine a complex conjugate of the pilot signal

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449.  The examiner can normally be reached on Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL KESSIE/
02/20/2021
Primary Examiner, Art Unit 2836